United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1742
                                   ___________

Carlos Humberto Osorio-Guardado,        *
                                        *
             Petitioner,                *
                                        * Petition for Review of an
      v.                                * Order of the Board of
                                        * Immigration Appeals.
Michael B. Mukasey,1                    *
                                        * [UNPUBLISHED]
             Respondent.                *
                                   ___________

                             Submitted: March 7, 2008
                                Filed: March 17, 2008
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Carlos Humberto Osorio-Guardado, a native and citizen of El Salvador,
petitions for review of an order of the Board of Immigration Appeals (BIA), which
affirmed the decision of an Immigration Judge (IJ) denying his application for asylum
and withholding of removal.




      1
       Michael B. Mukasey has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
       After careful review of the record, we conclude that substantial evidence on the
record as a whole supports the IJ’s and BIA’s findings that Osorio-Guardado did not
suffer past persecution and did not have a well-founded fear of future persecution on
account of imputed political opinion. See Eta-Ndu v. Gonzales, 411 F.3d 977, 982-83
(8th Cir. 2005) (standard of review); Quomsieh v. Gonzales, 479 F.3d 602, 605 (8th
Cir. 2007) (when BIA adopts IJ’s decision and adds its own reasoning, this court
reviews both decisions together). Although his father was murdered by guerillas and
his older brother was threatened, Osorio-Guardado presented no evidence that he had
been harmed or threatened in the twelve years he lived in El Salvador following his
father’s murder. See Shoaira v. Ashcroft, 377 F.3d 837, 844 (8th Cir. 2005)
(persecution is infliction or threat of death, torture, or injury to one’s person or
freedom, on account of race, religion, nationality, membership in particular social
group, or political opinion); Regalado-Garcia v. INS, 305 F.3d 784, 787-88 (8th Cir.
2002) (petitioner who did not suffer harm or physical injury as result of discrete
incidents did not suffer persecution). Further, Osorio-Guardado failed to offer
specific and credible evidence that a reasonable person in his position would fear
future persecution if returned to El Salvador--especially considering that his family
moved to a safer town after the murder and that his mother and brother still live
unharmed in El Salvador. See Makatengkeng v. Gonzales, 495 F.3d 876, 881 (8th
Cir. 2007) (criteria to show well-founded fear of future persecution); Mohamed v.
Ashcroft, 396 F.3d 999, 1006 (8th Cir. 2005) (ability to resettle in non-hostile region
supported IJ’s conclusion that petitioner had not established well-founded fear of
future persecution); Francois v. INS, 283 F.3d 926, 932 (8th Cir. 2002) (finding of no
well-founded fear of future persecution was bolstered by fact that family remaining
in home country had not been harmed). Because Osorio-Guardado did not qualify for
asylum, he likewise did not qualify for withholding of removal. See Regalado-Garcia,
305 F.3d at 788 (withholding-of-removal standard is more rigorous than asylum
standard). Accordingly, the petition for review is denied.
                        ______________________________



                                          -2-